Third District Court of Appeal
                              State of Florida

                        Opinion filed March 28, 2018.
                            ________________

                               No. 3D17-1319
                         Lower Tribunal No. 16-196B
                            ________________


                             M.C., a juvenile,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Maria de Jesus
Santovenia, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before LAGOA, EMAS, and SCALES, JJ.

      LAGOA, J.

                       ON CONFESSION OF ERROR
      M.C. appeals his revocation of probation. While the trial court orally stated

that it found M.C. to have violated his probation by committing criminal mischief,

no written order of revocation appears in the record. Based on the State’s proper

confession of error, we remand to the trial court to enter a written order of

revocation noting the specific conditions of probation that M.C. violated. See

Mitchell v. State, 43 Fla. L. Weekly D187, D187 (Fla. 3d DCA 2018) (“It is well-

settled that a trial court must ‘reduce to writing its oral pronouncement of the

violations and revocation of . . . probation.’” (alteration in original) (quoting

Brown v. State, 127 So. 3d 831, 831 (Fla. 3d DCA 2013))); King v. State, 46 So.

3d 1171, 1172 (Fla. 4th DCA 2010) (“If a trial court revokes a defendant’s

probation, the court is required to render a written order noting the specific

conditions of probation that were violated.”).

      Remanded with directions.




                                          2